DkeNNEN, J., concurring: The Court has this day reviewed and approved the opinions in three cases involving the “commuter rule” and whether the carrying of bulky tools or equipment used in his business permits the deduction of all or a part of the taxpayer’s expense incurred in driving his own automobile to and from his place of employment. In two of these cases, Robert A. Hitt and Donald W. Fausner, we had before us two airline pilots who incurred commuting expenses under very similar circumstances, both having to carry with them flight kit bags and suitcases, and we concluded that the expenses were deductible by one of them, Fausner, but not by the other, Hitt. In the third case, Harold Gilberg, the business of the taxpayer was different but the argument was also made, in the alternative, that commuting expenses were deductible because taxpayer was required to carry with him from his home to the jobsite certain equipment used in his business. We denied the deduction in this case. I agree with the conclusions reached and the reasoning utilized in each of these cases, but would hope to clarify in this opinion how and why we reached these seemingly incompatible conclusions. In both Hitt and Gilberg we affirmatively endorsed the “commuter rule,” i.e., that the normal expenses incurred in traveling between one’s home and place of business are nondeductible personal expenses. Consequently, as stated in Hitt, if the taxpayer would have driven his car to work in any event, whether because of the distances involved, the lack of other means of getting to his job, or simply because of his own choice, he may not deduct any of the expenses of traveling to and from work in his own car, even though he carries tools or equipment used in his business with him in the oar. Stated another way in Gilberg, to be entitled to a deduction for any part of his commuting expenses the taxpayer must show that he would not have driven his car to work “but for” the business necessity of carrying his tools or equipment. In both of those cases we found that the taxpayer would have driven his car to work in any event, and it was not shown that he incurred any additional expense by carrying his equipment with him, so we concluded that none of his traveling expenses were deductible. However, although the Tax Court espoused the above rule with regard to commuting expenses, we allowed a deduction of part of the commuting expenses to Fausner. This was only because the Court of Appeals for the Second Circuit, to which appeal in the Fausner case would lie, adopted a different rule in Sullivan v. Commissioner, 368 F. 2d 1007, it being that a taxpayer is entitled to deduct that portion of his reasonable driving expenses which is allocable to the transportation of tools or equipment even though the taxpayer would have used his car in any event to go to work had it not been necessary for bim to transport his tools. Pursuant to the policy decision of the Tax Court in Jack E. Golsen, 54 T.C. 742, we must apply the rule approved by the controlling Second Circuit, where it is squarely in point, in deciding the Fausner case, even though it is contrary to the rule adopted by this Court. Applying the rule of the Second Circuit to the facts in the Fausner case we concluded that Fausner was entitled to deduct a portion of 'his commuting expenses. Hence, the seeming inconsistency between our conclusion in Fausner and our conclusion in Hitt on similar facts. The rule adopted by this Court in Hitt and Gilberg does not, in my opinion, foreclose inquiry into whether, because of the type of work the taxpayer is engaged in, the distances involved, the temporary nature of the job, etc., the cost of travel to and from taxpayer’s home and place of work is in reality an ordinary and necessary business expense rather than a personal expense of commuting. Nor does it necessarily preclude deduction of expenses incurred in connection with the use of his automobile after the taxpayer gets to his place of business. See, for example, the expense of Fausner’s transportation between the two airports. It also leaves open the question of whether a taxpayer who would not have driven his car to work but for the necessity of transporting his tools or equipment is entitled to deduct the entire cost of driving his car to and from work or only a reasonable portion thereof; and if the latter, the basis for making the allocation between nondeductible personal and deductible business expenses. Rattm, Withet, and DawsoN, JJ., agree with this concurring opinion.